FILE COPY



                                    BILL OF COSTS

        TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                   No. 08-17-00182-CV

                                         Jodi Strobach

                                                 v.

                            WesTex Community Credit Union

        (No. 14-03-20605-CVR IN 143RD DISTRICT COURT OF REEVES COUNTY)


Type of Fee            Charges            Paid                   By
MOTION FEE                      $15.00    E-PAID                 LAURA LEE GONZALEZ
MOTION FEE                      $10.00    E-PAID                 LAURA LEE GONZALEZ
MOTION FEE                      $10.00    E-PAID                 RICHARD G. BAKER
MOTION FEE                      $10.00    E-PAID                 LAURA LEE GONZALEZ
SUPP. CLERK'S RECORD           $315.00    UNKNOWN                RICHARD BAKER
MOTION FEE                      $10.00    E-PAID                 LAURA LEE GONZALEZ
MOTION FEE                      $10.00    E-PAID                 RICHARD G. BAKER
SUPP. CLERK'S RECORD            $40.00    UNKNOWN                RICHARD BAKER
MOTION FEE                      $10.00    E-PAID                 RICHARD G. BAKER
MOTION FEE                      $10.00    E-PAID                 RICHARD G. BAKER
SUPP. CLERK'S RECORD            $26.00    UNKNOWN                RICHARD BAKER
REPORTER'S RECORD              $400.00    UNKNOWN
CLERK'S RECORD               $1,145.00    UNKNOWN                RICHARD G. BAKER
FILING                         $205.00    E-PAID                 RODDY L. HARRISON

      Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

    Court costs in this cause shall be paid as per the Judgment issued by this Court.

          I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
   THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
   correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
   DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
   styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness my hand
                                            and the Seal of the COURT OF APPEALS for
                                            the Eighth District of Texas, this October 29,
                                            2021.


                                            Elizabeth G. Flores, Clerk